Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/29/2022 has been entered. Claims 10-19 and 21-29 remain pending in the application.  Applicant’s amendments to the Drawings, Abstract, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 02/01/2022. 

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations of the receptacle, filter element, nutrient providing element, cultivation device, collection container, and at least one holding element are interpreted as intended uses of the claimed device and are given patentable weight to the extent which effects the structure of the device.
Note that functional limitations are emphasized in italics hereinafter.

Claim Objections
Claim 16 is objected to because of the following informalities: the phrase “full contact with the side walls of receptacle” should read “full contact with side walls of the receptacle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12, 14-18 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazenko et al. (US 20070238139 A1).
Regarding claim 10, Gazenko teaches a device capable of treating a fluid, comprising: 
a receptacle (Fig. 5, elements 4, 5, 2) for receiving the fluid; 
a filter device (Fig. 5, element 2), which comprises a filter element (Fig. 4A, element 3) capable of filtering pathogenic particles out of the fluid (paragraph [0049]) and a nutrient providing element (Fig. 4A, interpreted as the micro-channel glass plate 2), that is capable of providing a nutrient medium to the filter element and the filtered pathogenic particles (paragraph [0039] teaches the micro-channels are filled with nutrient substances and thus are capable of the claimed function, i.e. the nutrient substances could diffuse to the filter element and filtered pathogenic particles at a later time), that is located directly behind the filter element and that has a common boundary surface with the filter element (Fig. 4A); and 
a cultivation device (Fig. 5, petri plate), which is designed to be capable of incubating the filtered out pathogenic particles (Fig. 5, “nutrient media” or “agar block”),
wherein the filter device can be coupled with the cultivation device in such a way that the pathogenic particles can be transferred in a contamination-free manner with the filter element to the cultivation device (“can be coupled” and “can be transferred” is read as an alternative claim recitation and therefore not necessarily required).
Note that the functional recitations that describe receptacle, filter device, and cultivation device are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11, Gazenko further teaches wherein the receptacle is a syringe (Fig. 5; paragraph [0042]) and the filter device is designed such that the fluid can be introduced from the syringe into the filter device (Fig. 5; paragraph [0042]).
Regarding claim 12, Gazenko further teaches wherein the filter device is formed in the receptacle (Figs 4A and 5; paragraph [0044]).
Regarding claim 14, Gazenko further teaches the device further comprising a collection container (Fig. 5, element 4) which is capable of serving to collect the filtered fluid.
Regarding claim 15, Gazenko further teaches wherein the filter element is rotatably mounted inside the filter device (Fig. 4).
Regarding claim 16, Gazenko further teaches wherein in the interior of the receptacle a piston (Fig. 5) is provided movable therein by means of an outwardly projecting piston rod (Fig. 5), which piston is in full contact with side walls of the receptacle (Fig. 5).
Regarding claim 17, Gazenko further teaches wherein the piston comprises the filter element and wherein a nutrient providing element is arranged between the filter element and the piston rod (with the open language of “comprises”, Gazenko’s teaching, in Fig. 5 and paragraphs [0041]-[0043], of the sample that sits between the piston and above the filter is cited as teaching these limitations).
Regarding claim 18, Gazenko further teaches wherein the piston comprises an element capable of preventing a flow of the fluid in the direction of movement of the piston rod, which element is arranged between the filter element and the piston rod (given the intended use language and breadth presently recited, the bottom portion of the piston is interpreted as meeting this limitation, i.e. capable of being used in this way; see Fig. 5).
Regarding claim 21, Gazenko further teaches wherein the nutrient providing element is an element enriched with a nutrient medium (paragraphs [0037]-[0039] teach the micro-channels fill with nutrient substances).
Regarding claim 22, Gazenko further teaches wherein the nutrient medium is one of the following: a fluid nutrient medium, a solid nutrient medium and a dry nutrient powder (paragraph [0039] teach wet agar media).
Regarding claim 23, Gazenko further teaches wherein the common boundary surface comprises a substantially full surface contact of the nutrient providing element with the filter element (Fig. 4A).
Regarding claim 24, Gazenko further teaches wherein the nutrient providing element is capable of receiving the nutrient medium during filtering (paragraph [0037]-[0039] teach the micro-channels fill with nutrient substances after filtration, i.e. without nutrient medium before filtering operation).
Regarding claim 25, Gazenko further teaches wherein the nutrient providing element is capable of releasing the nutrient medium to the filter element by diffusion during cultivation (paragraph [0039] teaches the micro-channels are filled with nutrient substances and thus are capable of the claimed intended use, i.e. the nutrient substances could diffuse to the filter at a later time).
Regarding claim 26, Gazenko further teaches wherein the nutrient providing element is a disk (Fig. 4A, element 2; Fig. 2, element 1).
Regarding claim 27, Gazenko further teaches wherein the nutrient providing element is directly fixed behind the filter element (Fig. 4A).
Regarding claim 28, Gazenko further teaches wherein the device is at least partially modular (paragraphs [0040], [0044]) and the pathogenic particles are capable of being transferred to the cultivation device by transferring at least the filter device comprising at least the filter element and the nutrient providing element into the cultivation device (paragraph [0044]). 
Regarding claim 29, Gazenko further teaches wherein at least one of the following group comprises at least one transparent region: the receptacle, the filtering device, and the cultivation device (paragraph [0040], “transparent plate”; paragraph [0047] transparent agar).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gazenko as applied to claim 10 above, and further in view of Ismagilov et al. (US 9808798).
Regarding claim 13, Gazenko fails to teach wherein the receptacle has a first agent, which is capable of preventing the coagulation of the blood, and at least one second agent, which is capable of bringing about a lysis of the blood.
Ismagilov teaches the use of various exemplary reagents in their fluidic devices that process blood samples and specifically teach various anticoagulants and lysis agents (Column 43, e.g., heparin, EDTA, citrate, or oxalate, lysosyme, trypsin, proteinase). Ismagilov teaches a kit that includes substances within a device, such as samples, lysis agent, and stabilizer (column 6, lines 36-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gazenko to incorporate the teachings of Ismagilov to provide wherein the receptacle has a first agent, which is capable of preventing the coagulation of the blood, and at least one second agent, which is capable of bringing about a lysis of the blood. Doing so would utilize known reagents in the art, as taught by Ismagilov, which would have a reasonable expectation of successfully preventing the blood to not coagulate and therefore not clog the device’s filter. Furthermore, doing so would be obvious to one of ordinary skill in the art to improve processing and analysis of blood.
Note that the “fluid” and thus “blood” is not positively recited structurally and therefore is interpreted as an intended use of the claimed receptacle. The receptacle (Fig. 5) is capable of receiving any fluid at a later time, such as blood.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gazenko as applied to claim 16 above, and further in view of Guirguis (US 5038793 A).
Regarding claim 19, Gazenko fails to teach wherein the receptacle has at least one holding element, which is arranged on a first end of the receptacle lying opposite a second end from which the piston rod projects, and wherein the piston can be locked by means of the at least one holding element in such a way that at least the filter element and the nutrient providing element are detachable from the piston.
Guirguis teaches an apparatus for testing biological molecular indicators in blood (abstract). Guirguis teaches a syringe comprising a receptacle (Figs. 5 and 7, elements 22 and 30) has at least one holding element (36, 37), which is arranged on a first end of the receptacle lying opposite a second end from which a piston rod projects (Figs. 5 and 7), and wherein the piston can be locked by means of the at least one holding element (column 4, lines 49-52). Guirguis teaches that the holding elements (Figs. 5 and 7, elements 36, 37) stops the piston at a predetermined position so that it cannot break or damage a storage unit 30 (column 4, lines 49-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gazenko to incorporate the teachings of Guirguis to provide wherein the receptacle has at least one holding element, which is arranged on a first end of the receptacle lying opposite a second end from which the piston rod projects, and wherein the piston can be locked by means of the at least one holding element in such a way that at least the filter element and the nutrient providing element are detachable from the piston. Doing so would utilize known structures of syringes, as taught by Guirguis, which would prevent the piston from damaging the sampling detection unit (Fig. 5, element 2) of Gazenko during use.

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that there is nothing in Gazenko that might suggest that the MCGP shown is configured to provide a nutrient medium which is, instead, provided at a separate location to which the MGCP is transferred after filtration (see page 10 of Remarks), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this instant case, Gazenko’s nutrient providing element (Fig. 4A, interpreted as the micro-channel glass plate 2) is located directly behind the filter element (Fig. 4a, element 3) and thus has a common boundary surface with the filter element (Fig. 4A). Gazenko teaches that the micro-channels are filled with nutrient substances (paragraph [0039]) and thus are capable of the claimed function, i.e. the nutrient substances could diffuse to the filter and filtered pathogenic particles at a later time.
Note that the broadest reasonable interpretation of “nutrient providing element” is any element that is capable of providing nutrient medium to a filter element and filtered pathogenic particles.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/			/JILL A WARDEN/Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798